MEAD, J., with whom LEVY and GORMAN, JJ.,
join, dissenting.
[¶ 11] I respectfully dissent. The Court’s decision today misses an opportunity to offer clarity to a complex and important area of the law and creates uncertainty and confusion instead. The parties have presented a straightforward question: Does Maine law require a tortfeasor who settles with the victim of the tort to obtain a liability release from the victim in favor of non-settling joint tortfeasors before commencing an action against them for contribution? The Court declines to answer this deeply consequential question, citing a desire to avoid “an exercise of dictum.”
[¶ 12] The right of a tortfeasor in Maine to obtain contribution from joint tortfeasors is a judicially-created doctrine. Thermos Co. v. Spence, 1999 ME 129, ¶ 15, 735 A.2d 484, 488 (citing Hobbs v. Hurley, 117 Me. 449, 104 A. 815 (1918)); see generally Restatement (Third) of Torts: Apportionment of Liability § 23 cmt. a, reporter’s notes (2000). In our previous decisions dealing with contribution, we have not addressed the question of extinguishment.6 The Restatement, however, explicitly requires extinguishment of liability as a precondition to contribution: “A person seeking contribution must extinguish the liability of the person against whom contribution is sought for that portion of liability, either by settle*1209ment with the plaintiff or by satisfaction of judgment.” Restatement (Third) of Torts: Apportionment of Liability § 23 cmt. b (2000). It provides, as an illustration:
A sues B, C, and D for an indivisible injury sustained in an automobile accident. A settles with B for $50,000 and releases only B from liability. B may not recover contribution from either C or D.
Id. cmt. b, illus. 3.
[¶ 13] The necessity of extinguishing liability of non-settling tortfeasors is clear: failure to do so could expose a non-settling tortfeasor to liability on both the underlying claim and the contribution claim. The Restatement makes this observation in noting that proceeding without extinguishment is contrary to the Uniform Contribution Among Tortfeasors Act.7 Id. cmt. b, reporter’s notes. More fundamentally, such a result is simply inequitable and would undermine the rationale for allowing contribution actions. See Otis Elevator Co. of Me., Inc. v. F.W. Cunningham & Sons, 454 A.2d 335, 338 (Me.1983) (stating that the equitable doctrine of contribution is “predicated on considerations of fairness between tort-feasors whose negligence collectively causes injury to another”).
[¶ 14] Although many settlements between tort victims and fewer than all of the responsible tortfeasors have undoubtedly taken place throughout the years without consideration of the possibility of an extinguishment rule, this case sounds the clarion call that contribution actions emanating from such settlements may — or may not — be barred by an affirmative rule of law. Looking forward, settlements between victims and fewer than all of the potential joint tortfeasors will become difficult, and often impossible, due to the uncertainty that today’s decision leaves in place. Lawyers will anxiously await the day when the Court finally confirms or rejects the extinguishment doctrine.
[¶ 15] Although the Court’s inclination to avoid dictum is commendable and worthwhile in general, it is misplaced in this case.8 Ordinarily, if a matter on appeal can be completely resolved on a narrow point, the Court will avoid addressing other unrelated theories. In this case, however, the basis for the Court’s holding — the operation of the statute of limitations — is inextricably intertwined with the extinguishment rule because it is advanced as an exception to the extinguishment rule.
[¶ 16] If Maine does not have an extin-guishment rule, the Court’s invocation of the statute of limitations is superfluous. Shiers could simply proceed with her contribution action without having obtained a release of MMC’s liability from the Edge-combs. The fact that the Court predicates vacating the Superior Court’s judgment on the statute of limitations exception to the extinguishment rule necessarily implies that Maine embraces the rule in the first instance.
[¶ 17] Nevertheless, the Court, inexplicably, maintains that the extinguishment issue is not reached. A reader is left in the odd position of being uncertain as to whether the doctrine of extinguishment exists at all in Maine, while knowing that if the spectral extinguishment rule is ever rendered corporeal by the Court, it is subject to already defined exceptions. Be*1210cause the circumstances of this case appropriately present the issue for appellate review, the Court should reach it. These parties and multitudes of other parties seeking to settle tort claims are entitled to a definitive answer to this important question.

. Our discussion of extinguishment in the context of when a Pierringer release replaces a jury verdict is dependent on facts and issues not present here. Peerless Div., Lear Siegler, Inc. v. U.S. Special Hydraulic Cylinders Corp., 1999 ME 189, ¶ 12, 742 A.2d 906, 910 (holding that a settlement replaces a jury verdict only when it extinguishes the liability of all joint tortfeasors).


. The Uniform Contribution Among Tortfea-sors Act has not been adopted in Maine.


. Black’s Law Dictionary has defined "judicial dictum” as "an opinion by a court on a question that is directly involved, briefed, and argued by counsel, and even passed on by the court, but that is not essential to the decision.” Black’s Law Dictionary 485 (8th ed. 2004).